Nicor Gas Company Form 10-K Exhibit CERTIFICATION Pursuant to 18 U.S.C. Section 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Nicor Gas Company (the “Company”) hereby certifies, to such officer’s knowledge, that: (i)the accompanyingAnnual Report on Form 10-K of the Company for thetwelve monthperiod endedDecember 31, 2008 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (ii)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:February 25, 2009 /s/ RICHARD L. HAWLEY Richard L. Hawley Executive Vice President and Chief Financial Officer
